Citation Nr: 1309470	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  91-50 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a higher initial rating for a seizure disorder, rated as 10 percent disabling from October 13, 1993, to August 20, 2007, as 20 percent disabling from August 20, 2007, to December 9, 2009, and as 100 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran served on active duty from January 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, wherein the RO determined that new and material evidence sufficient to reopen previously denied claims of service connection for a seizure disorder and an acquired psychiatric disorder had not been submitted.

The Board notes that the procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Appeals (Court).  The case was most recently before the Board in August 2007, at which time that Board "reopened" the Veteran's previously denied claims of service connection for a seizure disorder and an acquired psychiatric disorder based on the submission of new and material evidence.  The underlying service connection claims were then remanded for further development and readjudication.  In July 2009, the RO granted service connection for a seizure disorder and assigned a 10 percent disability rating, effective October 13, 1993.  The Veteran disagreed with the disability rating assigned and by a rating action dated in March 2012, his disability rating was increased to 20 percent, effective from August 20, 2007, and to 100 percent, effective from December 8, 2009.  Because the maximum available benefit for a schedular rating was not awarded for the entire claim period, the claim remains on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


REMAND

As noted above, these matters were previously before the Board in August 2007, at which time they were remanded for further development.  Based on evidence associated with the claims folder since that time and on subsequent adjudicative actions taken by the RO, the Board finds it necessary to again remand the claim of service connection for an acquired psychiatric disorder for additional development and consideration of a new theory of entitlement to service connection.  

Historically, the Veteran's claim of service connection for an acquired psychiatric disorder has been considered on a direct basis.  In that regard, the Board notes that the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

However, a disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2012).  

In the instant case, consideration has not been given to whether the Veteran may be entitled to service connection for a psychiatric disability on a secondary basis.  Notably, the rating criteria provides that, with regard to mental disorders in epilepsies, a nonpsychotic organic brain syndrome will be rated separately under the appropriate diagnostic code (DC) (e.g., 38 C.F.R. § 4.130, DC 9304 or DC 9326).  In the absence of a diagnosis of nonpsychotic organic psychiatric disturbance (psychotic, psychoneurotic or personality disorder) if a mental disorder is diagnosed and shown to be secondary to or directly associated with epilepsy, the mental disorder will be rated separately.  The psychotic or psychoneurotic disorder will be rated under the appropriate DC.  The personality disorder will be rated as a dementia (e.g., DC 9304 or 9307).  

A review of the evidence shows that the Veteran has been diagnosed with a several psychiatric disabilities, to include, but not limited to, bipolar disorder, dementia, major depression, schizophrenia, psychotic disorder, and histrionic personality disorder.  A December 2009 treatment record also notes a longstanding history of a psychiatric condition, concurrent with the Veteran's seizure disorder.  The Veteran was noted to experience exacerbations of psychiatric symptoms after a seizure.

As the Veteran has now been granted service connection for a seizure disorder and the evidence of record clearly shows multiple psychiatric disorders, the Board finds that the claim of service connection for an acquired psychiatric disorder must be remanded for the Veteran to undergo a comprehensive psychiatric examination to determine the nature and etiology of any current psychiatric diagnoses, to include consideration of whether any diagnosed psychiatric disorder is secondary to or directly associated with the Veteran's service-connected seizure disorder.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (explaining that the Board may consider only independent medical evidence to support its medical findings and is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

A remand is also warranted as the development undertaken pursuant to the Board's August 2007 remand does not fully comply with terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  In its August 2007 remand, the Board pointed out that a November 2005 VA examiner had stated that the Veteran's principal and most disabling condition was his characterological disorder, which pre-existed service.  The Board thus instructed the AOJ to obtain an addendum opinion addressing whether the Veteran had a personality disorder or an acquired psychiatric disability in service and, if so, whether any such existing disorder/disability undoubtedly pre-existed service and, if so, whether it increased in severity beyond its natural progress.  The reviewer was also requested to opine as to the likelihood that any currently diagnosed psychiatric disorder was related to the Veteran period of military service.  
With regard to the existence of a pre-existing personality disorder or psychiatric disability, the reviewer stated in her January 2008 addendum that based upon the evidence of record, she was unable to state categorically that the Veteran had a pre-existing personality disorder or psychiatric disability that increased in severity beyond its natural progression during service.  It is unclear from this statement whether the reviewer determined that Veteran indeed had a pre-existing personality disorder or psychiatric disability.  The statement also does not provide the requested opinion regarding whether any such pre-existing disability/disorder increased in severity.  Further, the reviewer's opinion regarding the likelihood that any current psychiatric disability is related to the Veteran's period of active military service is not supported by a sufficient rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (to be adequate, an opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board notes that in November 2012, the Veteran's counsel submitted additional evidence in the form of a medical opinion, which counsel alleged "provides the necessary nexus opinion for service connection to be granted."  Although the submission of that evidence was accompanied by a waiver of consideration in the first by the AOJ, the medical opinion was written in Spanish and no English translation was provided.  On remand, the document must be translated so the Board may assess all evidence relevant to the evaluation of the Veteran's service connection claim. 

Regarding the Veteran's claim for a higher initial rating for his service-connected epilepsy, the Board notes that in Rice v. Shinseki, the Court held that the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) based on a single service-connected disability is part of an increased rating claim when that issue is raised by the record.  22 Vet. App. 447 (2009); see Comer v. Peake, 552 F .3d 1362, 1366 (Fed.Cir.2009) (holding that TDIU rating must be considered with disability rating issue whenever there is "cogent evidence of unemployability, regardless of whether [claimant] states specifically that he is seeking TDIU benefits.").  The Board also observes that the regulation provides the following guidance regarding epilepsy and unemployability:  

(1) Rating specialists must bear in mind that the epileptic, although his or her seizures are controlled, may find employment and rehabilitation difficult of attainment due to employer reluctance to the hiring of the epileptic.  
(2) Where a case is encountered with a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in his or her inability to obtain employment.  
(3) The assent of the claimant should first be obtained for permission to conduct this economic and social survey.  The purpose of this survey is to secure all the relevant facts and data necessary to permit of a true judgment as to the reason for his or her unemployment and should include information as to: 
(a) Education; 
(b) Occupations prior and subsequent to service; 
(c) Places of employment and reasons for termination; 
(d) Wages received; 
(e) Number of seizures. 
(4) Upon completion of this survey and current examination, the case should have rating board consideration. Where in the judgment of the rating board the veteran's unemployability is due to epilepsy and jurisdiction is not vested in that body by reason of schedular evaluations, the case should be submitted to the Director, Compensation and Pension Service.  

38 C.F.R. § 4.124a, DCs 8910-8914.

Here, the evidence shows that the Veteran is unemployed.  A February 1982 disability determination evaluation report notes that he had last worked 12 years prior.  The record contains no indication that the Veteran has worked at any point since that evaluation was conducted.  Thus, a definite history of unemployment is present.  Further, the report of a February 2011 VA examination lists the cause of the Veteran's retirement as being his seizures, which suggests that he may be unemployable on account of his service-connected seizure disorder.  Accordingly, the Board finds that the Veteran's claim for a higher initial rating for his service-connected seizure disorder must be remanded to obtain a medical opinion addressing the question of whether the Veteran is unemployable due to that disability.  See Rice, supra; Friscia v. Brown, 7 Vet. App. 294 (1995).  Such opinion must be based upon consideration of the factors set forth above.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ must translate the opinion of Dr. E.F.C. from Spanish to the English.  The medical opinion is clearly marked and located in volume six of the Veteran's claim folder.  

2.  The AOJ should ensure that the Veteran has been properly notified of information and evidence necessary to substantiate his claim of service connection for an acquired psychiatric disability a secondary basis.  

3.  The, schedule the Veteran for a VA examination with a psychiatrist who has not previously examiner the Veteran.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  

Psychological testing must be conducted with a view toward determining all Axis I and II diagnoses from which the Veteran currently suffers.  The examiner must set forth all currently diagnosed psychiatric disorders.  The examiner should review the entire record and take a detailed history from the Veteran regarding the presence and continuity of psychiatric symptomatology in and since service.  The examiner should then provide the following information and opinions:

a) did the Veteran have a personality disorder or psychiatric disability that pre-existed service?  If yes, the examiner must cite to the evidence of record to support that conclusion.  

b) can it be concluded that any pre-existing acquired psychiatric disability chronically worsened (i.e., underwent a permanent increase in the underlying pathology beyond the natural progression) during the Veteran's period of service?  If the examiner concludes that the Veteran's disability underwent a permanent increase during this period, the examiner should be asked to state whether any worsening was the result of a natural progression of the disability or was due to events coincident with service.

c) if a personality disorder existed prior to or in service, the examiner should provide an opinion as to whether any psychiatric disease was superimposed on the Veteran's personality disorder during service.

d) as to any acquired psychiatric disorder diagnosed on examination or during the claims period, the examiner should opine whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any such diagnosed disability is directly traceable to the Veteran's military service.  

If the examiner determines that the Veteran does not have a diagnosed psychiatric disability related to service, the examiner must state why his opinion concerning nexus differs from those of the private clinicians who have suggested a nexus between the Veteran's psychiatric disability and service.

e) the examiner should also provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disability is proximately due to, or the result of, his service-connected seizure disorder.  If not, the examiner should indicate whether it is at least as likely as not that the Veteran's service-connected seizure disorder has made chronically worse any diagnosed psychiatric disability.  If so, identify the baseline of psychiatric disability and the permanent, measurable increase in psychiatric disability due to the service-connected seizure disability.  

The examiner must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming her opinion.

If the examiner determines that he/she cannot provide an opinion on any question without resorting to speculation, she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

4.  The AOJ should request the Veteran's assent to a social and industrial survey so as to determine the true reason for his unemployability.  The survey should include the information laid out under 38 C.F.R. § 4.124a regarding epilepsy and unemployability.  The survey should include an opinion as to whether the Veteran's seizure disorder renders him unable to secure or follow substantially gainful employment consistent with the Veteran's education and occupational experience and taking into consideration the factors set forth above.  If it is concluded that the Veteran's service-connected seizure disorder renders him unemployable, it should be specified when the Veteran's seizure disorder became severe enough to render him unemployable.

A complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth. 

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issues on appeal.  The AOJ must also specifically consider whether TDIU is warranted as part of its readjudication of the Veteran's increased rating claim.  If any benefit sought is not granted, the Veteran should be furnished with a SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.  (The SSOC should also address the TDIU issue.)

No action is required of the Veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  Thereafter, the case should be returned to the Board for further appellate review.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


